Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated March 8, 2010 (including amendments thereto) with respect to the shares of Common Stock, par value $0.0001 per share, of Wescorp Energy Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 8, 2010 ABUELO TRUST By: J&T Bank and Trust, Inc., its trustee By: /s/ David Thomas and Deborah Simmons David Thomas and Deborah Simmons, Authorized Signatories EPITIHIA TRUST By: J&T Bank and Trust, Inc., its trustee By: /s/ David Thomas and Deborah Simmons David Thomas and Deborah Simmons, Authorized Signatories J&T BANK AND TRUST, INC. By: /s/ David Thomas and Deborah Simmons David Thomas and Deborah Simmons, Authorized Signatories
